Case 0:20-cv-62292-RS Document 28 Entered on FLSD Docket 05/13/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-62292-SMITH

 CENTRE DE RECHERCHE MÉDICO
 DENTAIRE AM INC,

         Plaintiff,

 vs.

 DSD USA, LLC, et al.,

       Defendants.
 ___________________________________/

  ORDER STRIKING JOINT SCHEDULING REPORT AND ORDER TO SHOW CAUSE

         This cause is before the Court on the parties’ Joint Scheduling Report [DE 26]. Defense

 counsel, who signed the Joint Scheduling Report, is not admitted to the Southern District of

 Florida. Further, the parties represent that defense counsel will be moving for pro hac vice

 admission, but, more than two weeks later, no such motion has been filed.      Accordingly, it is

         ORDERED THAT:

         1. The parties’ Joint Scheduling Report [DE 26] is STRICKEN. By June 1, 2021, the

 parties shall file a revised Joint Scheduling Report, that is signed by counsel admitted to practice

 in this Court.

         2. By May 21, 2021, the parties shall show cause why they should not be sanctioned for

 making misrepresentations to the Court.

         DONE AND ORDERED in Fort Lauderdale, Florida this 13th day of May, 2021.


                                                       ____________________________________
                                                       RODNEY SMITH
                                                       UNITED STATES DISTRICT JUDGE
 cc: Counsel of Record
